Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in responsive to amendment filed with electronic terminal disclaimer (eTD) filed on 04/19/2022 and amendment on 06/20/2022.
Claims 10 and 14 had been canceled.
Claims 1 – 9, 11 – 13 and 15 are allowed.
Terminal Disclaimer
The terminal disclaimer filed on 04/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,936,044 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
	Independent claims 1, 7 and 12 are allowed over the prior art of record. None of references either alone or  in combination teach or fairly suggest “identifying a first memory region of the at least one memory region associated with the access request; determining that the first memory region is subject to a quality-of- service (QoS) restriction; and determining if the QoS restriction dictates a delay in processing the access request”, “the determining when the throttling threshold has been exceeded comprises: identifying a first memory region of the at least one memory region associated with the memory access request; determining that the first memory region is subject to a quality-of-service (QoS) restriction; and determining if the QoS restriction dictates a delay in processing the memory access request” and “identifying a first memory region of the at least one memory region associated with the memory access request; determining that the first memory region is subject to a quality-of-service (QoS) restriction; and determining if the QoS restriction dictates a delay in processing the memory access request”, as described in claimed invention respectively. Claims 2 – 6, 8 – 9, 11, 13 and 15 depend from allowed independent claims 1, 7 and 12 respectively, and likewise are allowable.
Examiner performed updated search and additional search does not yield other specific references that reasonably, either singularly or in combination with cited references, would result a proper rejection that would have anticipated or made obvious as disclosed in the independent claims 1, 7 and 12 with proper motivation at or before the time it was effectively filed.
Therefore, claims 1 – 9, 11 – 13, 15 are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675. The examiner can normally be reached M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NITIN C PATEL/Primary Examiner, Art Unit 2186